Citation Nr: 1448289	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability other than a cervical strain. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1986 to September 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The case was previously remanded by the Board in August 2013 and January 2014.  It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the cervical spine are etiologically related to active duty service. 

2.  A chronic right knee disability, currently diagnosed as a knee strain and degenerative changes, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.

3.  A chronic left knee disability, currently diagnosed as a knee strain and degenerative changes, was not present in service or until years thereafter and is not etiologically related to any incident of active duty service.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability other than a cervical strain,  diagnosed as degenerative changes, is warranted.  38 U.S.C.A. §§ 1110, 1132, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic right knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

3.  A chronic left knee disability was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 


Cervical Spine

The Veteran contends that service connection is warranted for a cervical spine disability other than a cervical strain.  Service connection is already in place for a cervical strain; this claim was granted in the November 2006 rating decision on appeal.  The record establishes a current disability of the cervical spine in addition to the cervical strain; an X-ray performed at the June 2014 VA examination demonstrated minimal cervical degenerative changes.  Service records also document an in-service injury.  The Veteran was treated for neck and upper back pain many times during active duty service and she reported a history of constant neck pain at the April 2006 retirement examination.  Finally, the June 2014 VA examiner provided a medical opinion in support of the claim linking the Veteran's current cervical spine arthritis to her neck injuries during service.  As all three elements of service connection are present the claim is granted. 


Bilateral Knees

The Veteran contends that service connection is warranted for disabilities of the right and left knees.  In her November 2007 notice of disagreement (NOD) and April 2009 substantive appeal, the Veteran stated that she developed chronic knee conditions due to repetitive stress injuries from physical activity during active duty service.  

The record establishes the presence of current knee disabilities.  The Veteran has reported a history of constant knee pain since service and the June 2014 VA examiner diagnosed bilateral knee strains.  June 2014 X-rays also showed minimal degenerative changes of the knees.  Although the May 2006 VA contract examiner found that there was no knee pathology to support a diagnosis, the weight of the lay and medical evidence clearly supports a finding of current right and left knee strains and arthritis. 

In-service injuries are also demonstrated.  The Veteran complained of knee pain on several occasions during active duty beginning in August 1986.  At that time, she was seen with complaints of shin splints and knee pain.  The Veteran was treated for similar symptoms in January 1996 and June 1996, reporting that her knees hurt after running hills.  Service records document additional medical visits for knee pain in 1999, 2004, and 2005, and the Veteran reported a history of knee trouble on the April 2006 report of medical history.  The knees were normal at the April 2006 retirement examination, but the multiple clinical visits for knee pain clearly satisfy the second element of service connection and establish the presence of in-service injuries. 

With respect to the third element of service connection, a link between the current knee disabilities and active duty service, service and post-service records do not support the claim.  Although service records document several complaints and treatment for knee pain, they do not document a chronic knee disorder.  The Veteran was diagnosed with a bilateral ligament strain in June 1996, patellar tendonitis in August 1999, and Piriformis Syndrome (a condition of the piriformis muscle) in July 2005, but the June 2014 VA examiner noted that these diagnoses were all associated with strain and overuse and resolved without residuals.  A chronic knee condition was also not identified at the April 2006 retirement examination; in fact, the Veteran's knees were both characterized as normal by the examining physician.  A VA contract examination performed in May 2006, while the Veteran was still on active duty, was also negative for any objective knee pathology or abnormalities.  In short, there is no objective medical evidence of a chronic knee disability until many years after service. 

The Board acknowledges that the Veteran has been diagnosed with degenerative changes, i.e. arthritis, of the bilateral knees.  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  In this case, arthritis was clearly not demonstrated until June 2014 when it was noted on X-rays performed during a VA examination (eight years after the Veteran's discharge from military service).  As there is no competent evidence of arthritis within a year after the Veteran's separation, service connection on a presumptive basis for a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There is also no competent medical evidence in favor of the claims for service connection.  The Veteran has not submitted any medical opinions or treatment records supporting her claims, and the only medical opinion of record, that of the June 2014 VA examiner, weighs against the claim.  After reviewing the complete claims file and examining the Veteran, the June 2014 VA examiner concluded that the Veteran's knee disabilities were not due to active service.  As noted above, the examiner characterized the Veteran's in-service knee injuries as acute strains and overuse injuries that resolved without residuals.  Thus, the VA examiner concluded that the Veteran's current chronic knee conditions were not related to active duty.  

Although there is no medical evidence in support of the claims, the Veteran has reported a continuity of symptoms since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On multiple occasions, the Veteran has reported experiencing constant knee pain since military service.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  As discussed in greater detail below, the Board finds that the Veteran's reports of continuous symptoms of knee pain since service are of reduced credibility and probative value.  They are therefore outweighed by the competent evidence against the claims, including the June 2014 VA examiner's medical opinion.  

Although the Veteran contends that she experienced continuous knee pain since service, her lay statements are contradicted by the objective evidence of record.  In the November 2007 NOD, the Veteran stated that her knee pain began in August 1986 and has been present since that time.  While service records document several instances of treatment for knee problems, there is no contemporaneous indication of continuous symptoms and the acute knee injuries occurred years apart from one another.  For example, the Veteran was first seen with complaints of knee pain in August 1986, but her next clinical visit for knee problems did not occur until January 1996, almost 10 years later.  She also never reported having a history of continuous knee problems to any treating health care provider; it was not until after her claim for VA compensation was received that the Veteran stated her knee pain had existed uninterrupted since 1986.  

The record contains other inconsistencies regarding the history of the Veteran's knee conditions.  While she reported a history of knee problems with constant pain at the April 2006 retirement examination, she denied knee problems on earlier periodic examinations performed throughout active duty.  A May 2006 VA contract examiner found that there was no objective knee pathology to support the finding of a chronic disability and the record does not include any post-service clinical records documenting treatment of the knees.  The Veteran has reported receiving treatment with a private orthopedist, but did not respond to VA's multiple requests to provide information about this and any other post-service health care providers.  Thus, the contents of the Veteran's service records and post-service records establish the presence of acute knee injuries during service occurring years apart and a current chronic condition diagnosed eight years after discharge.  This evidence contradicts the Veteran's more recent reports of continuous knee symptoms since 1986.  The Board therefore finds that the Veteran's history provided for compensation purposes is of reduced credibility in light of the objective evidence of record and the inconsistencies in her reports regarding the history of the claimed disabilities.  As the Veteran's history of continuous symptoms since service is of reduced credibility and probative value, service connection under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology is not possible.  See Walker, supra.  

The Board has also considered the Veteran's statements that her current knee disabilities are related to injuries during service, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of knee pain, but finds that her opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions and reported history of continuous symptoms are clearly outweighed by the competent medical evidence of record, including the medical opinion of the June 2014 VA examiner.  

In sum, the post-service medical evidence of record shows that the first evidence of chronic bilateral knee disabilities was several years after her retirement from active duty service.  In addition, there is no competent medical evidence that the Veteran's knee conditions are related to active duty.  The Board has considered the Veteran's statements and reports of a continuity of symptomatology, but finds that the lay evidence in support of the claims are outweighed by the medical evidence against them, including the well-supported June 2014 VA examiner's medical opinion.  As the record does not establish a nexus between the claimed disabilities and military service, the Board must conclude that the preponderance of the evidence is against the claims and they are denied. 38 U.S.C.A. § 5107(b) (West 2002).




Duties to Notify and Assist

VA has a duty to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to service connection for a cervical spine disability other than a cervical strain, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the Board's decision to grant the claim.  

Regarding the other claims, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a May 2014 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the August 2014 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided VA examinations in response to her claims in May 2006 and June 2014.  The June 2014 VA examiner provided an adequate medical opinion addressing the etiology of the claimed disabilities which was accompanied by a fully explained rationale.  Although the claims file does not contain any post-service medical treatment records, the Board notes that the Veteran has never authorized VA to obtain private medical records or reported receiving treatment at any VA facilities.  In response to the August 2013 and January 2014 Board remands, the Veteran was contacted by letter and specifically asked to provide medical release forms allowing VA to request records from her private chiropractor, primary care physician, and orthopedist.  No response to these requests was ever received.  Therefore, the Board finds that VA has satisfied the duty to assist with respect to obtaining available treatment records.

VA has also complied with the August 2013 and January 2014 remand orders of the Board.  In response to the Board's remands, the Veteran was provided a June 2014 VA examination and medical opinion and issued notice of the Dingess elements of the claims in a May 2014 letter.  As noted above, the Veteran was also asked in August 2013 and May 2014 letters to identify all health care providers who have treated her claimed disabilities.  No response to these requests was received. The case was then readjudicated in an August 2014 SSOC.  Therefore, VA has complied with the remand orders of the Board. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a cervical spine disability other than a cervical strain, diagnosed as degenerative changes, is granted. 

Entitlement to service connection for a right knee disability is denied. 


Entitlement to service connection for a left knee disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


